                                                                                   p              L   i
                                                                                    p
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                                                                           NOV    22819      y
                                                                                     CLERK, U.S. DISTRICT COURT
                                       Alexandria Division                              ALEXANDRIA, VIRGINIA




UNITED STATES OF AMERICA


               V.                                   No. l:18-MJ-526


MERLIN LAGUERRE,

                       Defendant.


                               AFFIDAVIT IN SUPPORT OF A
                    CRIMINAL COMPLAINT AND ARREST WARRANT

       I, John Bamford, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND


       1.      I am a police officer with the Arlington County Police Department, which is

located in northern Virginia, and have been so employed for 10 years. Currently I am assigned

as a Task Force Officer with the Federal Bureau ofInvestigation, and am assigned to the Cyber

Crime Squad ofthe Washington Field Office. In this role, I investigate computer-related crimes.

As such,I have participated in numerous investigations involving computer and high technology

related crimes including computer intrusions, online extortion, online threats, internet fraud,

credit card fraud, and bank fraud. In the course ofconducting or participating in criminal

investigations, I have been involved in the following: interviewing and debriefing witnesses and

informants; conducting physical surveillance; tracing and analyzing Internet Protocol(IP)

addresses; tracing and analyzing financial transactions; analyzing telephone pen registers;

collecting and analyzing evidence; and preparing and executing search warrants. I have

participated in the investigation offinancial crimes such as wire fraud and money laundering,
and in cases involving fraudulent activity in connection with computers and email. I have

received organizational sponsored computer training as well as computer training at the SANS

institute. I also have received training in the area ofcomputer security and network

administration.


       2.      The facts and information contained in this Affidavit are based upon my training

and experience, personal knowledge,and observations during the course ofthis investigation, as

well as the observations of other agents involved in this investigation. This Affidavit contains

only the information necessary to support probable cause, and it is not intended to include each

and every fact and matter observed by me or known to the government.

       3.      This Affidavit is submitted in support of a Criminal Complaint and Arrest

Warrant charging MERLIN LAGUERRE with wire fraud,in violation of 18 U.S.C. § 1343. As

set forth below, based on the government's investigation, there is probable cause to believe that,

within the Eastern District of Virginia and elsewhere, LAGUERRE and at least one other

individual knowingly and voluntarilyjoined together with each other and agreed to execute a

scheme or artifice to defraud and to obtain money and property by means offalse and fraudulent

pretenses, representations, and promises, and for the purpose of executing such scheme or

artifice transmitted and caused to be transmitted by wire in interstate commerce any writings,

signs, signals, pictures, and sounds.

                             SUMMARY OF PROBABLE CAUSE


       4.      Based on the facts detailed below, I submit that there is probable cause to believe

that, within the Eastern District of Virginia, and elsewhere, LAGUERRE executed a scheme to

defraud American Express(AmEx)and customers ofAmEx by obtaining, without authorization.
payment card numbers belonging to AmEx customers and making fraudulent purchases at retail

stores via the contactless payment feature ofcellular telephones.

       5.      I know from my training, experience, and work on this investigation that a

contactless payment is unlike a traditional card payment in that the purchaser need not swipe a

physical card's magnetic strip through a card reader or insert a card's EMV chip into the point-

of-sale terminal. Instead, the purchaser can complete the transaction by associating a payment

card with a device capable oftransmitting radio-frequency identifications(REID)or near field

communication(NFC)and then holding that device in close proximity to a point-of-sale terminal

capable ofaccepting RFID or NFC transmissions. Perhaps the most well-known contactless

payment systems are Apply Pay and Google Pay, which utilize NFC technology.

       6.      I also know from information provided by AmEx that a contactless payment at a

retail store located within the Eastern District of Virginia will cause a wire to be transmitted to

AmEx's servers located in Arizona.


A.     Initial Information Provided by Best Buy About Fraudulent Activity Occurring on
       or about June 20,2018

       7.      On or about July 23, 2018, a representative ofAmerican Express(AmEx)

contacted Arlington County Police Detective John Bamford, who is a Task Force Member ofthe

FBI's Cyber Task Force for the Washington Field Office, and advised that, about a month earlier,

on or about June 20,2018, an AmEx credit card ending in 1004(hereinafter, the "1004 card")

had been used to make three unauthorized purchases at a Best Buy located at 1201 South Hayes

Street in Arlington, Virginia, which is within the Eastern District of Virginia. These purchases

totaled approximately $8,968.

       8.      Detective Bamford subsequently went to the aforementioned Best Buy and spoke

with a store supervisor. The store supervisor informed law enforcement ofthe following:
               a.      that the individual who had made the fraudulent purchases on or about

June 20,2018, also had ordered an additional item, which was to be picked up at a Best Buy

located at 3401 Jefferson Davis Highway in Alexandria, Virginia, which is within the Eastern

District of Virginia; and

                b.     that the name associated with the item to be picked up was "Merlin

Laguerre," as well as a mailing address of6861 Nottingham Road, Jonesboro, Georgia, and an

email of"jordanlagurre29@gmail.com"(i.e., the email in Best Buy's system was spelled in this

manner);

       9.      Law enforcement thereafter contacted a Best Buy analyst who is a member ofthe

company's Asset Protection Team, which is within the company's Security Department. The

analyst provided law enforcement with a series of still photographs and video surveillance from

multiple Best Buy stores, as well as receipts from June 20, 2018,that were associated with the

suspect purchases. As explained further below,the still photographs and video surveillance

appear to depict the same individual making purchases at three Best Buy stores on or about June

20,2018. This individual can be described as an Afncan-American male, who appears to be

approximately thirty years old, and who often is wearing a backwards New York Yankee's

baseball cap, dark Adidas pants, white and grey shoes, and a New York Yankee'sjersey on the

back of which there is the number 22 and name "Ellsbury."

B.     Review of Best Buy Records for June 20,2018 Transaction in Lanham,Maryland

       10.     Some ofthe records provided by Best Buy relate to a purchase made on or about

June 20, 2018, at a Best Buy located at 2300 Petrie Lane in Lanham, Maryland. According to

those records, two laptops were purchased on that day at approximately 10:38 a.m. Best Buy's

records also indicate that the total cost ofthe two laptops was approximately $5,935.98, and one
ofthe laptops was designated for pick up at a Best Buy located in College Park, Maryland. In

addition, Best Buy's records show that both laptops were paid for with an AmEx card ending in

1005 (hereinafter, the "1005 card").

        11.    Law enforcement consulted with AmBx about this transaction. According to

AmBx,the owner ofthe 1005 card did not authorize the transaction.

        12.    Best Buy's records indicate that, during this transaction, a customer loyalty card

with the number of4496646315 was provided. The Best Buy receipt associated with the

transaction also states, in relevant part,"MERLIN,Thanks for shopping at Best Buy today!"

        13.    In addition, video surveillance ofthe purchase depicts an individual matching the

description ofthe person described above in Paragraph 9 at a point-of-sale terminal. The

individual is seen utilizing a cellular telephone throughout the transaction, but, at the time of

purchase, the subject reaches into his pocket and pulls out an entirely different cellular telephone.

It appears from the surveillance that the subject places this second phone near the point-of-sale

terminal's NFC reader. (Law enforcement is unable to determine from the surveillance footage

the make or model of either ofthe two phones.)

C.     Review of Best Buy Records for June 20,2018 Transactions in Arlington and
       Alexandria, Virginia

        14.    Some ofthe records provided by Best Buy relate to purchases made on or about

June 20,2018, at a Best Buy located at 1201 South Hayes Street in Arlington, Virginia, and a

Best Buy located at 3401 Jefferson Davis Highway, in Alexandria, Virginia. Both stores are

located within the Eastern District of Virginia.

        15.    According to the records for the Arlington purchase, a laptop was bought on or

about June 20,2018, at approximately 1:58 p.m. Best Buy's records indicate that the total cost

ofthe laptop was approximately $2,967.99, and that the laptop was designated for pick up at a
Best Buy located at 3401 Jefferson Davis Highway,in Alexandria, Virginia. Best Buy's records

also indicate that the laptop was paid for using the 1004 card.

           16.    Best Buy's records also show that the 1004 card was used to make additional

purchases at the Best Buy in Arlington. At approximately 2:04 PM,a $4,000.00 purchase was

made,and then at approximately 2:21 PM a $2,000.00 purchase was made.

           17.    Best Buy also provided surveillance footage ofthe transaction that occurred at

approximately 1:58 p.m. in Arlington County along with the footage ofthe pick-up that occurred

at the Best Buy Store in Alexandria. The footage depicts an individual matching the description

ofthe person described above in Paragraph 9. Still shots from this surveillance footage are

provided below. The first two images depict the individual arriving at, and making a purchase at,

the Best Buy in Arlington, and the third and fourth images depict the individual making a pick up

at the Best Buy in Alexandria and then exiting the store.




           ut*T
   Surv«t1lcnc*
   ttvoesrfvool
D.       Review of Best Buy Records for June 20,2018 Transaction in Woodbridge, Virginia

         18.   Additional records provided by Best Buy concern purchases made on or about

June 20,2018, at a Best Buy located at 2730 Prince William Parkway in Woodbridge, Virginia,

which is within the Eastern District of Virginia. According to Best Buy's records, at

approximately 5:08 p.m.,the 1004 card was used to buy two laptops at a total cost of

approximately $5,916.38. Best Buy's records indicate that one ofthe laptops was to be picked

up at a Best Buy located in Stafford County, Virginia, which is within the Eastern District of

Virginia. The Best Buy receipt for this transaction, markedly, states, in relevant part,"MERLES,

Thanks for shopping at Best Buy today*!" AmEx records also show that, at approximately 5:44

PM,the 1004 card was used for another transaction totaling approximately $6,000, at this same

store.


         19.   Best Buy also provided surveillance footage ofthe transactions at the Woodbridge

store, as well as footage from the store in Stafford County. The footage depicts an individual

matching the description ofthe person described above in Paragraph 9. Still shots from this

surveillance footage are provided below. The first two images depict the individual arriving at

the Best Buy in Woodbridge and making a purchase at the same Woodbridge Best Buy. The third

image depicts the same individual at the checkout counter at the Best Buy Store in Stafford

County, and the fourth image shows this person leaving the store in Stafford County.
  oc/zo/30it icsiiioa.ro
  TF«ff1C utw
  Survc111«K«
  8aV002i7V001




                                                                M/M/20U is:tss«s.4i
                                                                $yrv«l11ance
                                                                •«m4'CV'09S




           20.             Markedly, Best Buy's purchase records for the $5,916.38 purchase at the

Woodbridge Best Buy,as well as the purchases made at the Arlington Best Buy,show that they

were completed via NFC payments. Yet,AmEx's records for these transactions show that the

purchases were completed via the magnetic stripes associated with the 1004 or 1005 card. In

other words,AmEx's records indicate the cards were swiped at the point-of-sale terminals.

E.         Henrico County's Investigation into Similar Fraudulent Activity

           21.             According to the Henrico County Police Department(HCPD),it received similar

information from AmEx about fraudulent purchases at area stores and undertook its own

investigation.
       22.     HCPD has related that it learned through its investigation that, on or about June 6,

2018, a subject made a fraudulent purchase at an area retail store. The purchase occurred at the

Best Buy located at 9901 Brook Road in Glenn Allen, Virginia, which is within the Eastern

District ofVirginia. There, an individual purchased approximately $7,107.72 in merchandise

using an AmEx card ending in 1002. This purchase, according to information provided to HCPD

by AmEx occurred without the authorization ofthe owner ofthe card. The individual who

engaged in the transaction is pictured below:




       23.     HCPD also has related that it learned through its investigation that, on or about

June 21,2018,the same subject(as determined by comparison of store video footage)again

visited the Glen Allen Best Buy. During this visit, the subject attempted to make a purchase of

an item that the store did not keep in stock. The subject then proceeded to order the item for pick

up at a different Best Buy. In order to make this order, the subject provided the name of"Merlin

Laguerre" and gave an address of6861 Nottingham Road, Jonesboro, Georgia. The suspect also

provided an email address ofjordanlagurre29@gmail.com. Markedly, this information matched

the information provided on or about June 20,2018,to the Best Buy in Arlington. According to

Best Buy's records, this purchase was made by the subject through the use of gift cards. The

individual is pictured below:
       24.    HCPD also learned that the same individual(based upon comparison of video

surveillance) made at least two fraudulent purchases at the Apple Store located at 1180 West

Broad Street, Suite 1134 in Richmond, Virginia, on or about June 23, 2018. In this purchase, an

AmEx card ending in 1003 was fraudulently utilized to make a series of purchases for a total of

$13,534.23. These purchases were identified by AmEx representatives as being fraudulent

transactions using stolen payment card information. A surveillance photograph ofthe subject is

provided below:




       25.    I submit that a comparison ofthe photographic stills obtained by HCPD to the

images obtained by the FBI indicate that the same individual described above in Paragraph 9 and




                                               10
pictured in Paragraph 17 and 19 was involved in each ofthe transactions described above in

Paragraphs 22,23, and 24.

F.      September 5 and 6,2018 Incident in Henrico County

        26.     On or about September 5,2018, HCPD received information about a stolen

payment card number being used to pay for Room 113 at the Residence Inn by Marriot located at

2121 Dickens Road in Richmond, Virginia. HCPD thereafter discovered that the payment card

number in question was owned by an individual, who will be identified herein as                    and

had been used without W.B.'s authorization. As a result. Detective David Monticelli, who was

the lead HCPD investigation for the Henrico County fraud transactions described above in

Section E, went to the hotel. Det. Monticelli was not in full uniform.

        27.     Det. Monticelli obtained reservation records from the hotel, which showed that

Room 113 was to be rented from on or about August 27 to September 8, 2018. The reservation

records also showed that the room had been rented under the name of"Merlin Laguerre," who

had provided a mailing address of"6861 Nottingham Road, Jonesboror," and a zip code of

"30236."' Reservation records further indicated that "jordanlaguerre29@gmail.com," a slightly

different spelling ofthe email address discussed above in Paragraphs 8(b)and 23 had been

provided as an email address.

        28.     Staff at the hotel advised Det. Monticelli that the individual renting Room 113

was an Afiican-American man. Stafffurther advised that this individual was with an Afiican-


American woman and was utilizing a white, mid-sized SUV.




       'The misspelling of Jonesboro is based upon how the address was written on the hotel
reservation. Although the reservation did not provide a state for Laguerre's residence, it should be noted
that open source research indicates that the 30236 zip code appears to encompass Jonesboro, Georgia.


                                                    11
       29.     At approximately 8:10 a.m. on or about September 6,2018, Det. Monticelli, who

was in an unmarked police vehicle in the parking lot ofthe Residence Inn, saw a white SUV pull

into the parking lot. Det. Monticelli observed that an African-American man was driving the

vehicle and that an African-American woman was in the front passenger seat ofthe vehicle. In

light ofthe information provided by the hotel, Det. Monticelli concluded that the occupants of

the vehicle likely were the individuals involved in the fraudulent reservation of Room 113. Det.

Monticelli, as a result, requested assistance from uniformed officers.

       30.     In observing the SUV,Det. Monticelli noted that the individuals within the

vehicle seemed to be delaying their exit from it. He concluded from this observation that it was

likely the individuals had spotted him and suspected he was a law enforcement officer.

According to Det. Monticelli, the woman in the SUV eventually exited the vehicle and

proceeded to go to Room 113. Det. Monticelli observed that the woman was unable to enter the

room,however. (This was because hotel management had changed the lock to the room as a

result ofthe fraudulent payment provided for the room.) Det. Monticell then saw the woman go

back to the vehicle.


       31.     Next, Det. Monticelli saw the man in the SUV exit the vehicle and begin to walk

toward the rental office. Det. Monticelli then drove past the man in order to get a better look at

him. Based on this observation ofthe man, Det. Monticelli came to believe that the man was the

same individual depicted in Best Buy's and Apple's surveillance footage from the June 6 and 21,

2018 fraudulent transactions in or arovmd Henrico County. Det. Monticelli also saw that the man

was talking on a cell phone and then was picked up by the same white SUV that Det. Monticelli

had seen earlier.




                                                12
       32.     Det. Monticelli proceeded to follow the SUV until it could be stopped by law

enforcement officers in marked police patrol vehicles. At the time ofthe stop, the two

individuals had switched places within the vehicle compared to when they were observed pulling

into the hotel parking lot; that is, the woman was now driving the vehicle and the man was in the

front passenger seat.

       33.     The HCPD law enforcement officers involved in the car stop soon discovered that

an odor was emanating from the vehicle, and that, consistent with their training and experience,

the odor appeared to be of marijuana. Law enforcement officers took the man riding in the front

passenger seat, who subsequently was identified as LAGUERRE,into custody. Also removed

from the vehicle was the female driver.


       34.     At the scene ofthe car stop, Det. Monticelli provided LAGUERRE with a verbal

Miranda warning and LAGUERRE stated that he understood his rights. Det. Monticelli asked

LAGUERRE if he had been to any Best Buy or Apple stores located at the Short Pump Town

Center in the past six months and LAGUERRE stated he had not been into the stores.^
       35.     Det. Monticelli also interviewed the female driver. This interview occurred at the

scene ofthe car stop. The female driver identified herself as LAGUERRE's girlfriend for the

last three months and stated that they had just arrived back from New York where they had been

visiting family.

       36.     Later on or about September 5,2018, Det. Monticelli had another voluntary

interview with the female driver. During this interview, Det. Monticelli showed the female

driver a number of stills from the surveillance footage that Best Buy and Apple had provided in



       ^ This is the location ofthe Apple Store located at 1180 West Broad Street, Suite 1134 in
Richmond, Virginia.



                                                  13
connection with the June 6 and 21, 2018 fraudulent transactions in or around Henrico County.

The female driver identified the man depicted in the photographs as LAGUERRE. She also

admitted to obtaining an Apple laptop from a Best Buy store located in or aroxmd the Midlothian

Turnpike, and stated that she gave the laptop to LAGUERRE. She, however, did not have any

more information about the laptop's whereabouts.

       37.      HCPD law enforcement has related that, during the course ofits investigation, it

learned that a few days earlier, on or about September 2,2018,the first card utilized to pay for

Room 113 was a "chargeback."^ Law enforcement learned that the manager ofthe hotel, M.C.,

went to the room, observed luggage still in the room,and assumed that the room remained

occupied.

        38.     M.C. then called LAGUERRE regarding the "chargeback." According to M.C.,

LAGUERRE stated that he was out oftown but would be returning. Laguerre provided M.C. a

new payment card number to pay for the room but this number failed to clear. M.C.then asked

LAGUERRE for a different number, at which point M.C. heard Laguerre ask an unknown

individual,"hey girl, can I use your number?" LAGUERRE then provided M.C. with a third

payment card number. (This number was the payment card number owned by W.B.)

        39.     According to M.C., W.B. called the hotel approximately two hours after the

number provided by LAGUERRE went through the hotel's payment system. M.C. asked W.B.

ifLAGUERRE was known to W.B., and W.B. replied in the negative.

G.      Additional Fraudulent Best Buy Purchases




      ^ I know from my training and experience that a "chargeback" is when a payment card provider
demands that a retailer, merchant, or other seller ofgood or services pays back the loss accrued by a
payment card provider due to the retailer/merchant/seller accepting a fraudulent payment card.



                                                   14
       40.     As detailed above,law enforcement has identified more than $49,000 in

fraudulent purchases made by LAGUERRE at Best Buy and Apple retail stores within the

Eastern District of Virginia and elsewhere. By comparing Best Buy transactions in which Best

Buy loyalty card number 4496646315 was provided to instances offraud identified by AmEx,

law enforcement has identified more than $55,000 in additional fraudulent purchases for which it

is reasonable to believe that LAGUERRE made,including the following:

                   a.   On or about June 6,2018, an AmEx card ending in 1002 was fraudulently

utilized to make a purchase for $6,674.87 at the Best Buy Store located at 7297 Battle Hill Drive

in Mechanicsville, Virginia. Part ofthis purchase consisted oftwo laptops that were ordered for

pickup at the Best Buy Store located at 9901 Brook Road in Glen Allen, Virginia. After the

payment card ending in 1002 was utilized fraudulently in Mechanicsville, American Express

records show that the same card was used fraudulently at the Best Buy Store located in Glen

Allen, Virginia.

               b.       On or about June 16, 2018, an AmEx card ending in 2005 was

fraudulently utilized to make a purchase for $6,685.14 at the Best Buy Store located at 1560

West Koger Center Boulevard in Richmond, Virginia.

               c.       On or about June 17,2018, an AmEx card ending in 2001 was

fraudulently utilized to make a purchase for $5,896.78 and a purchase of$6,000 at the Best Buy

Store located at 1615 Emmet Street North in Charlottesville, Virginia.

               d.       On or about June 18, 2018, an AmEx card ending in 1002 was

fraudulently utilized to make a purchase for $5,935.98 at the Best Buy Store located at 6722

Ritchie Highway in Glen Bumie, Maryland.




                                               15
               e.     On or about June 23, 2018, an AmEx card ending in 1003 was

fraudulently utilized to make purchases for $2,527.19 and $6,000 at the Best Buy Store located at

7297 Battle Hill Drive in Mechanicsville, Virginia.

              f.      On or about June 30, 2018,an AmBx card ending in 1009 was

fraudulently utilized to make a purchase for $8,423.96 at the Best Buy Store located at 1541 Carl

D Silver Parkway in Fredericksburg, Virginia.

               g.     On or about July 4,2018, an AmEx card ending in 1005 was fraudulently

utilized to make a purchase for $5,459.96 at the Best Buy Store located at 237 Crossroads

Boulevard in North Carolina.


               h.     On or about July 5,2018, an AmEx card ending in 2002 was fraudulently

utilized to make a purchase for $3,332.48 at the Best Buy Store located at 7001 Fayetteville

Road in North Carolina.


                                         CONCLUSION


       41.     Based on the facts set forth in this Affidavit, I submit that there is probable cause

to believe that MERLIN LAGUERRE did commit wire fraud,in violation of 18 U.S.C. § 1349.

I thus respectfully request the issuance of an Arrest Warrant for MERLIN LAGUERRE.



                                              Respectfully Submitted,


                                              John Bamford
                                              Task Force Officer, Federal Bureau of Investigation

Subscribed and swom to before me
this      day ofNovember,2018.


                    /s/
             Ivan D. Davis
   United States Magistrate Judge


                                                 16
